UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                    No. 17-2428


KIMBERLY T. SPENCE, f/k/a Kimberly S. Willis,

                  Plaintiff - Appellant,

            and

WILLIAM M. WINDSOR,

                  Plaintiff,

            v.

CARL J. WILLIS, II,

                  Defendant - Appellee,

            and

WELLSTAR MEDICAL GROUP PEDIATRIC & ADOLESCENT CENTER;
ROMAN CATHOLIC CHURCH CARDINALS, of Atlanta; ROMAN CATHOLIC
ARCHDIOCESE, of Atlanta; ST. JOHN THE EVANGELIST CATHOLIC
SCHOOL AND LEADERSHIP; UNITED METHODIST CHURCH BISHOPS;
BEN HILL UNITED METHODIST CHURCH; BEN HILL CHRISTIAN
ACADEMY; WOODWARD ACADEMY; GEORGIA FARM BUREAU
MUTUAL INSURANCE COMPANY; GEORGIA FARM BUREAU CASUALTY
INSURANCE COMPANY; CREATE-A-LOAD KENNESAW; REUNION
PLACE SUBDIVISION; PAT ASTRIN; RE/MAX OF GEORGIA; PAT ASTRIN
PROPERTY MANAGEMENT LLC; CHELSEA BYNUM; MIA NICOLE
SPENCER; MAID OF THE MIST CORPORATION; SEAN M. BOUSHIE;
UNIVERSITY OF MONTANA; UNITED STATES OF AMERICA,

                  Defendants.
Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-cv-00272-D)


Submitted: March 13, 2018                                          Decided: May 4, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kimberly T. Spence, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Kimberly T. Spence seeks to appeal the magistrate judge’s memorandum and

recommendation recommending that Spence’s civil action be dismissed as frivolous.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).           The

memorandum and recommendation Spence seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. See 28 U.S.C. § 636(b)(1), (c)(1) (2012);

Fed. R. Civ. P. 72(b); Donaldson v. Ducote, 373 F.3d 622, 624 (5th Cir. 2004).

Accordingly, we dismiss the appeal for lack of jurisdiction, and deny Spence’s pending

motions as moot.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                            DISMISSED




                                           3